Spalding, J.
I concur in granting the motion to strike out the statement of the case. The evidence in this case was all taken in the form of depositions, and it required only a few minutes work on the part of .attorneys and court stenographer to put it into the shape of a proposed.statement, thus making any great length of time entirely unnecessary to prepare it. The fact that the judge had in his possession the record does not relieve appellant’s counsel of the necessity of making an effort to procure it, and it nowhere appears that they ever applied to the judge for the record, as they should'have done after learning from, the clerk where the record was.
I also concur in the affirmance of the judgment; but not because I think the findings show any fraud on the part of the mortgagee. I aim o.f the opinion that the receipt of the rent by the purchaser, who was the mortgagee, which accrued. during the year allowed for .redemption, and which amounted to more than the debt, worked a redemption. Norton could have taken the rent before the year of redemption expired, and the fact that he did not take it until he had obtained the sheriff’s deed should not effect the question. AVhere the rental equals or exceeds the amount necessary to redeem, the ceremony of redemption by the mortgagor and an accounting by the purchaser would be idle, and I am of the opinion that the law *727does not contemplate it. In this case Norton held a second unforeclosed mortgage, and the excess of rent' over the amount necessary • to redeem from thé sále would apply on the second mortgage.- The judgment of the trial court and the decision of this court works this result, although not so stated in the opinion, and my only object in concurring specially is to make it clear-that I do not assent to any findings of fraud.